 GRAND SHEET METAL PRODUCTS CO.83Grand Sheet Metal Products Co.andUnited Electrical,Radio &Machine Workers of America(UE) and UE Local 1150, Peti-tionerGrand Sheet Metal Products Co.andDie and Tool Makers Lodge113 International Association of Machinists,AFL-CIO.'CasesNos. 13-RC-4405 and 13-RC-4414. January 17, 1956SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision, Order, and Direction of Second Election,'an electionby secret ballot was conducted in the above-consolidatedproceeding on September 29, 1955, among the employees in the unit setforth in the stipulation executed on July-19, 1955.The results of theelection were as follows: 12 votes for Local 1150; 13 votes for LodgeNo. 113; and 2 ballots challenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on Novem-ber 17, 1955, issued and caused to be served upon the parties a reporton challenged ballots. In his report, the Regional Director recom-mended that one of the challenged ballots be declared void as it con-tained on its reverse side a mark that was not inadvertently madeand could serve to reveal the identity of the voter.He further recom-mended that the challenge to the ballot of Anthony Tomazatis beoverruled and that the ballot be opened and counted.Local 1150filed exceptions to the Regional Director's recommendations concern-ing the marked ballot.No exceptions were filed with respect to therecommendation that the challenge to Tomazatis' ballot be overruled.In the absence of such exceptions, the Board adopts the RegionalDirector's recommendation and overrules the challenge to Tomazatis'ballot and directs that the ballot be opened and counted.As a conclusive election may result from the counting of Tomazatis'-ballot, we shall direct that his ballot be opened and counted and shalldefer our ruling on the remaining challenged ballot until the resultsof the balloting, after the counting of the ballot of AnthonyTomazatis, shall have been disclosed.[The Board directed that the Regional Director for the ThirteenthRegion shall, within ten (10) days from the date of this Direction,3As the AFL and CIO mergedsubsequent to the filing of the petitions in these cases,we are taking notice thereof and amending the name of the Petitioner in Case No.13-RC-4414.S Not reported in printed volumes of Board Decisions and OrdersPursuant to a stipu-lation for certification upon consent election an election was held in this proceeding onJuly 28,1955However,following properly filed objections,the Board,in accordancewith the recommendation of the Regional Director, vacated and set aside that election.and ordered that a second election-the one herein involved-be held.115 NLRB No. 17. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDopen and count the ballot of Anthony Tomazatis and serve upon theparties a supplemental tally of ballots.]MEMBER. BEAN took no part in the consideration of the above Sup-plemental Decision and Direction.E. I. Du Pont de Nemours&Company, Inc., Construction Division,Savannah River PlantandUnited Gas, Coke and ChemicalWorkers of America,CIO.Case No. 11-CA-716. January 18,1956DECISION AND ORDEROn March 25,1955, Trial Examiner Max M. Goldman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent, the GeneralCounsel, and the Charging Union filed exceptions, and the Respondentand the General Counsel filed supporting briefs.'The Board has, reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,2 and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, E. I. Du Pont deNemours & Company, Inc., Construction Division, Savannah RiverPlant, Aiken, South Carolina, its officers, agents, successors, and as-signs, shall:IThe Respondent moved for permission to file a reply brief in answer to the GeneralCounsel's brief in support of exceptions.The motion is hereby granted and the Respond-ent's reply brief is hereby accepted.2 The Trial Examiner,on October 12, 1954, issued an order admitting stipulation asexhibitThe Trial Examiner's failure formally to include his order in the record wasobviously an inadvertent error, and the Board,upon its own motion, hereby orders thatthe Trial Examiner's October 12, 1954, order be, and it hereby is, made a formal exhibitand part of the record in this case.3Through an apparent oversight the Trial Examiner made no formal finding that theRespondent's fire chief, assistant fire chief,lieutenants,and fire leaders were supervisors.The Respondent'sassistant field project manager testified that those jobs were in theRespondent's "line of supervision,"and there is no controversy on the positions.We find,accordingly,that the Respondent's fire chief,assistant fire chief,lieutenants,and fireleaders were,at all times material herein, supervisors within the meaning of the Act.115 NLRB No. 20.